705 S.E.2d 381 (2010)
STATE of North Carolina
v.
Robert Lee PASTUER.
No. 327PA10.
Supreme Court of North Carolina.
December 17, 2010.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
Charlesena Elliott Walker, Assistant Appellate Defender, Durham, for Pastuer, Robert Lee.
Sam Currin, District Attorney, for State.
Upon consideration of the petition filed by State of NC on the 6th of August 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 17th of December 2010."
Upon consideration of the petition filed on the 6th of August 2010 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 15th of December 2010."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).